         Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
PENNEY ROTHMALLER,                   :
                                     :                Case No. 2:19-cv-02390-JDW
            Plaintiff,               :
                                     :
      v.                             :
                                     :
UNIVERSITY OF PENNSYLVANIA           :
HEALTH SYSTEM, et al.,               :
                                     :
            Defendants.              :
____________________________________:

                                        MEMORANDUM

       Penny Rothmaller altered employee time cards, so her employer fired her. She claims that

the real reason she was fired was because of her race. But she has no evidence to prove that

allegation. The Court will therefore grant summary judgment against her.

I.     BACKGROUND

       A.      Ms. Rothmaller’s Alteration of Employee Time Cards

       In 2012, Defendant Clinical Care Associates hired Ms. Rothmaller as a Practice Manager.1

In that position, she had to review, edit, and approve her subordinates’ timecards and review and

manage her subordinates’ use of overtime. Her job description required her to comply with federal,

state, and local laws, and with Penn’s policies.

       Penn has a policy governing compliance with the Fair Labor Standards Act. It also uses an

automated time and attendance system, called “e-STAR,” which employees use to document the



1
 In her Complaint, Ms. Rothmaller names “University of Pennsylvania Health System,” “Penn
Medicine,” and “Clinical Care Associates” as Defendants. In their Amended Answer (ECF No. 8),
Defendants assert that the first two entities should be identified as “The Trustees of the University
of Pennsylvania.” The exact identity of the Defendants does not appear to be material to this
Motion. The Court will therefore refer to all Defendants as “Penn,” as the Parties do.
         Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 2 of 7




time they work by swiping an identification badge at the beginning and end of each shift.

Employees refer to these swipes as “punches.” The e-STAR system allows Practice Managers to,

among other things, check for missing punches and manage potential time and attendance issues.

       On November 5, 2018, Penn received a complaint that Ms. Rothmaller was altering an

employee’s timecards. A Penn employee investigated and identified improper edits to the

employee’s punches. So Penn commissioned a deeper dive into the punch edit reports for 10 more

employees that Ms. Rothamaller supervised. That report revealed that Ms. Rothamaller changed

136 punches for employees reporting to her.

       Penn concluded that Ms. Rothmaller’s conduct violated both Penn’s policies and federal

law. So Penn terminated her on November 15, 2018. Ms. Rothmaller filed an internal appeal of

the termination decision. As a result, Penn agreed to designate the end of Ms. Rothmaller’s

employment as a resignation, rather than a termination.

       B.      Penn’s Investigation of Other Incidents of Time-Card Alteration

       Following the end of Ms. Rothmaller’s employment, Penn held a meeting of Practice

Managers to reinforce than they should not alter time records. It also conducted an audit of other

Practice Managers to determine whether they were engaged in similar conduct. It performed that

audit by sorting the names of its Practice Managers alphabetically and then using a random number

generator to select a subset for audit. Penn has since terminated two other Practice Managers for

similar conduct. One of those Practice Managers, Catrina Young, was African-American, and

another, Denise Engle, was white.

       Ms. Rothmaller does not dispute any of these facts. She does, however, take issue with the

audit that Penn conducted. She argues that it was “amateurish and non-scientific.” (ECF No. 18-3

at ¶ 59.) However, she offers no evidence about the design or conduct of the audit. She just offers



                                                2
          Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 3 of 7




attorney argument about its design. She also argues that Penn’s termination of Ms. Engle is not

relevant because Ms. Engle changed timecards with the express intent of denying employees

overtime and was terminated 10 months after she was.

       C.      Procedural History

       Ms. Rothmaller asserts one count under the Civil Rights Act of 1866, 42 U.S.C. § 1981,

alleging that Defendants engaged in racial discrimination when they terminated her. Penn filed

this Motion for summary judgment following discovery.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of

Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the light most

favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted). However, “[t]he non-moving party may not merely deny the

allegations in the moving party’s pleadings; instead he must show where in the record there exists

a genuine dispute over a material fact.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir.

2007) (citation omitted). The movant is entitled to judgment as a matter of law when the non-

moving party fails to make such a showing. See Celotex, 477 U.S. at 323.




                                                   3
           Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 4 of 7




III.     ANALYSIS

        Section 1981 prohibits racial discrimination in making and enforcing contracts. See 42

 U.S.C. § 1981. The three-step burden-shifting framework of McDonnell Douglas Corp. v. Green,

 411 U.S. 792 (1973) applies to Section 1981 claims. Under McDonnell Douglas, an employee

 must establish a prima facie case of discrimination, then the burden shifts to the employer to

 articulate a legitimate, nondiscriminatory reason for its adverse employment decision. See Storey

 v. Burns Int'l Sec. Servs., 390 F.3d 760, 764 n. 11 (3d Cir.2004). If the employer articulates such

 a reason, the employee must then proffer evidence to allow a reasonable factfinder to find by a

 preponderance of the evidence that the employer's proffered reasons are false or pretextual. Sarullo

 v. United States Postal Serv., 352 F.3d 789, 797 (3d Cir.2003) (per curiam).

        Defendants argue that they are entitled to summary judgment as to Ms. Rothmaller’s racial

 discrimination claim on two grounds. First, they argue that Ms. Rothmaller is unable to establish

 a prima facie case of racial discrimination because she cannot establish either the second or fourth

 prongs of a prima facie case. Second, Defendants argue that even if Ms. Rothmaller is able to

 establish a prima facie case, she has not established that Defendants’ articulated nondiscriminatory

 reason for Plaintiff's termination is pretextual. The Court concludes that the record before it

 demonstrates that the fourth prong of Ms. Rothmaller’s prima facie case is tenuous, at best. What

 is clearer, however, is that the record does not enable Ms. Rothmaller’s claim to meet the higher

 evidentiary burden at the final pretextual analysis of the McDonnell-Douglas framework. Her

 claim therefore fails.

        A.      Prima Facie Case

        A claimant must first establish a prima facie case of racial discrimination by demonstrating,

 by a preponderance of the evidence, that (1) she is a member of a protected class, (2) she was



                                                  4
         Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 5 of 7




qualified for the position she held or sought, (3) she suffered an adverse employment action, and

(4) similarly situated persons who are not members of the protected class were treated more

favorably, or that the circumstances of her termination give rise to an inference of discrimination.

See Taylor v. Brandywine Sch. Dist., 202 F. App'x 570, 575 (3d Cir. 2006) (citing Jones v. Sch.

Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir.1999)).

        Ms. Rothmaller has met the first three prima facie criteria because she is African–

American, she was qualified as a Practice Manager, and Penn terminated her. Penn argues that Ms.

Rothmaller was not qualified because she edited employee time entries. “While objective job

qualifications should be considered in evaluating the plaintiff's prima facie case, the question of

whether an employee possesses a subjective quality ... is better left to consideration of whether the

employer's nondiscriminatory reason ... is pretext.” Dorsey v. Pittsburgh Assocs., 90 F. App'x 636,

639 (3d Cir. 2004) (quoting Sempier v. Johnson & Higgins, 45 F.3d 724, 729 (3d Cir.1995))

(internal quotations omitted). Penn has no evidence suggesting that Ms. Rothmaller did not satisfy

the objective qualifications for a Practice Manager.

       As to the fourth criterion, Ms. Rothmaller must produce evidence creating an inference that

Penn based its employment on an illegal discriminatory criterion. See Jones v. Univ. of

Pennsylvania, No. Civ. A. 00-2695, 2003 WL 21652083, at *2 (E.D. Pa. Mar. 20, 2003). It is

difficult, if not impossible, to reach that conclusion, even viewing the evidence in the light most

favorable to Ms. Rothmaller. Penn fired Ms. Rothmaller, Ms. Young, and Ms. Engle when it

determined that they had altered employees’ time cards. It conducted an audit and determined that

the practice was not widespread. And there is no evidence that Penn looked the other way after

learning that a Practice Manager had engaged in similar conduct. Ms. Rothmaller’s only evidence

suggesting an inference is her unsubstantiated assertion that Penn’s audit was wrong and that other



                                                 5
         Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 6 of 7




Practice Managers did alter employee time cards on a routine basis. Without some evidence,

though, Ms. Rothmaller’s assertion is not enough. There is therefore no evidence that Penn

subjected Ms. Rothmaller to a different standard than other, similarly situated Practice Managers,

let alone that racial animus guided Penn’s decision. Ms. Rothmaller cannot make out a prima facie

case of racial discrimination.

       B.      Pretext

       Even if Ms. Rothmaller could make out a prima facie case, she cannot demonstrate pretext.

As a practical matter, the fourth prima facie criterion and the pretext often overlap. Certainly, that

is the case here, where the same evidence that undermines the initial allegation of discriminatory

intent also negates any assertion of pretext. To withstand summary judgment, Ms. Rothmaller must

show evidence “either (i) discrediting the proffered reasons, either circumstantially or directly, or

(ii) adducing evidence, whether circumstantial or direct, that discrimination was more likely than

not a motivating or determinative cause of the adverse employment action.” Alcantara v. Aerotek,

Inc., 765 F. App'x 692, 697 (3d Cir. 2019) (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.

1994) (emphasis omitted)). But “the plaintiff cannot simply show that the employer's decision was

wrong or mistaken, since the factual dispute at issue is whether discriminatory animus motivated

the employer, not whether the employer is wise, shrewd, prudent, or competent.” Fuentes, at 765.

       Ms. Rothmaller has not satisfied her burden. She alleges that the practice of editing time

punches was “widespread” among Practice Managers, but she offers no evidence of that. Though

the record shows that she was not the only Practice Manager to engage in such conduct, it also

reveals that she was not the only Practice Manager who Penn terminated for such conduct.

       Ms. Rothmaller has also not offered any evidence that other, similarly-situated employees

were treated more favorably than she was. She has not identified any employee by name who



                                                  6
         Case 2:19-cv-02390-JDW Document 22 Filed 04/21/20 Page 7 of 7




engaged in such conduct. She cannot rely on her general say-so, without any actual evidence, to

prove pretext. In fact, Penn investigated Ms. Rothmaller’s allegation by conducting an audit and

found no evidence that the practice was widespread.

       Ms. Rothamaller criticizes Penn’s audit and suggests that it was so sloppy that it leads to

an inference of racial animus. She offers no evidence criticizing the design of Penn’s audit. Nor

would it matter. Penn has no obligation to ensure that its audits reach some level of scientific

soundness. Unless Ms. Rothmaller has evidence that the audit was just window-dressing to cover

up actual discrimination (such as evidence that Penn designed the audit to avoid learning that white

Practice Managers were engaging in similar conduct), then any alleged sloppiness in its design and

execution does not help her.

IV.    CONCLUSION

       The record demonstrates that, whenever Penn identified a Practice Manager who was

altering employees’ time cards, it terminated that person. There is no evidence that those decisions

had anything to do with any employee’s race. Therefore, the Court will grant the motion for

summary judgment. An appropriate Order follows.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.

Dated: April 20, 2020




                                                 7
